DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-16 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 7-12 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the combination of the claim limitations “memory”, “interface” and “processor” provide sufficient structure to perform all claimed limitations.
Claims 13-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacture claim.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations.  Specifically, the cited prior art does not teach or suggest claim limitations that of “splitting the plurality of heart sound signals into a plurality of windows; extracting a set of frequency domain based spectrogram features and a set of time domain based Mel Frequency Cepstral Coefficient (MFCC) features from each of the plurality of windows; concurrently inputting the set of MFCC features to a first Deep Neural Network and the set of spectrogram features to a second Deep Neural Network respectively; concurrently learning (i) a temporal behavior by the first Deep Neural Network based on the set of time based Mel Frequency Cepstral Coefficient (MFCC) features and (ii) a spatial behavior by the second Deep Neural Network based on the set of frequency based spectrogram features; concatenating the learned temporal behavior and the learned spatial behavior to obtain a concatenated behavioral set; and classifying, using a plurality of fully connected layers and a softmax layer associated with the neural network architecture system, the plurality of heart sound signals as at least one of a normal sound signal or a murmur sound signal based on the concatenated behavioral set, wherein during the learning one or more weights and biases of (i) one or more layers of the first DNN and the DNN respectively, (ii) the plurality of fully connected layers and the softmax layer of the neural network architecture system are learnt”.
Likewise, claims 2-6 depend on claim 1.  Therefore, these claims are also allowed for the same reasons as above.
Regarding claim 7 and 13, each of these claims recites similar claim limitations called for in the counterpart claim 1.  Therefore, these claims are also allowed for the same reasons as above
Claims 8-12 depend on claim 7.  Therefore, these claims are also allowed for the same reasons as above.
Claims 14-18 depend on claim 13.  Therefore, these claims are also allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. (U.S. Pat. App. Pub. No. 2016/0354053 Al) teaches a system for recognizing physiological sound (abstract and para. [0012]) as depicted in figure 1 comprising extraction module 120 having MFCC module 122 and classifier 130 employing neural networks (figure 2, para. [0037]).
An et al. (U.S. Pat. App. Pub. No. 2015/0157273 Al) teaches a system and method for detecting heart failure (figure 1) employing neural network (paras. [0034] & [0039]).
Latif et al. ("Abnormal Heartbeat Detection Using Recurrent Neural Networks ", arXiv:1801.08322v1 [cs.CV] 25 Jan 2018, 8 pages) abnormal heartbeat detection using RNN (Abstract and figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2022


/Duy M Dang/
Primary Examiner, Art Unit 2667